ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-1.99, concluding that ROBERT A. FORTU-NATO of ROCHELLE PARK, who was admitted to the bar of this State in 1996, should be censured for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(b) (failure to promptly notify clients or third parties of receipt of funds in which they have an interest and to promptly disburse those funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to return to clients or third parties the retained fees and excess costs identified in four client matters within thirty days;
And the Disciplinary Review Board having further concluded that respondent should be required to review his records over the period of the last seven years and identify to the Office of Attorney Ethics, within one year, any other cases/closings in which respondent has overstated and then retained fees and costs different from those set forth in the relevant HUD-1 forms;
And good cause appearing;
*4It is ORDERED that ROBERT A. FORTUNATO is hereby censured; and it is further
ORDERED that respondent shall return the retained fees and excess costs to clients or third parties identified in four client matters within thirty days after the filing date of this Order; and it is further
ORDERED that respondent shall review his records for the period of the past seven years, and identify to the Office of Attorney Ethics any other cases/closings in which respondent overstated and then retained fees and costs different from those set forth in the relevant HUD-1 forms, which shall be completed within one year after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Buie 1:20-17.